Case 1:19-cv-24838-JG Document 22-1 Entered on FLSD Docket 02/03/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


  VOLKSWAGEN GROUP OF
  AMERICA, INC.,

                       Plaintiff,
                                                  Civil Action No. 1:19-cv-24838-MGC
                       v.

  ANDY VARONA and VEROTEC
  WHEELS, INC.,

                       Defendants.


                        JOINT PROPOSED SCHEDULING ORDER
         Pursuant to Local Rule 16.1(b)(3), it is ORDERED AND ADJUDGED as follows:
  The following timetable shall govern the pretrial procedure in this case. This schedule shall
  not be modified absent Court Order.


   February 14, 2020                 Joinder of parties and claims, and amendment of
                                     pleadings.


   April 24, 2020                    Parties will furnish opposing counsel with a written list
                                     containing the names and addresses of all fact witnesses
                                     intended to be called at trial and only those witnesses
                                     listed will be permitted to testify unless good cause is
                                     shown and there is no prejudice to opposing party. The
                                     parties are under a continuing obligation to supplement
                                     discovery responses within ten days of receipt or other
                                     notice of new or revised information.
Case 1:19-cv-24838-JG Document 22-1 Entered on FLSD Docket 02/03/2020 Page 2 of 4



   May 15, 2020               All fact discovery must be completed.


   May 29, 2020               Plaintiff   must   furnish    expert    witness   list   to the
                              Defendant, along with the summaries/reports required
                              by Fed. R. Civ. P. 26(a)(2), and only those expert
                              witnesses will be permitted to testify. Within the fourteen-
                              day period thereafter, Plaintiff will make its experts
                              available for deposition by Defendant.


   May 22, 2020               All dispositive and other pretrial motions not explicitly
                              excluded by Local Rule 7.1(a)(1), and accompanying
                              memoranda of law must be filed. A minimum of 17
                              weeks is required for the Court to review dispositive
                              motions prior to filing of the joint pretrial stipulation. If
                              no dispositive motions will be filed, clearly note this fact
                              in the Joint Scheduling Report.


   June 12, 2020              Defendant must      furnish    expert    witness list    to the
                              Plaintiff along with the summaries/reports required by
                              Fed. R. Civ. P. 26(a)(2), and only those expert witnesses
                              will be permitted to testify. Within the fourteen- day
                              period thereafter, Defendant will make its experts
                              available for deposition by Plaintiff.


   June 26, 2020              All expert discovery must be completed.


   July 3, 2020               All Daubert and Markman motions and accompanying
                              memoranda of law must be filed.


   July 10, 2020              Mediation must be completed. (The parties should select
                              the earliest date to maximize resolution of the case in a
Case 1:19-cv-24838-JG Document 22-1 Entered on FLSD Docket 02/03/2020 Page 3 of 4



                              manner that promotes client and judicial economy.)


   September 18, 2020         (a) Joint pretrial stipulation must be filed pursuant to
                              Local Rule 16.1(e). The pretrial stipulation will include
                              Plaintiff’s non-binding breakdown of damages with
                              corresponding amounts; the witness lists will be pared
                              down to those witnesses the parties actually intend to call
                              at trial; and the exhibit lists will identify the witness
                              introducing each exhibit. The parties will meet at least
                              one month prior to the deadline for filing the pretrial
                              stipulation to confer on the preparation of that
                              stipulation. The Court will not accept unilateral pretrial
                              stipulations, and will strike, sua sponte, any such
                              submissions; and


                              (b) Joint Summary of Respective Motions in Limine must
                              be filed. The Summary will contain a cover page
                              providing the style of the case and an index of the
                              motions in limine. The Summary will also include for each
                              evidentiary issue: (i) a one page motion identifying the
                              evidence sought to be precluded at trial and citing legal
                              authority supporting exclusion; and (ii) a one page
                              response to the motion providing a statement of the
                              purpose for which the challenged evidence would be
                              offered and citing legal authority in support of admission
                              of the challenged evidence. The parties will work together
                              to prepare the Summary. Prior to submission of the
                              Summary, the       parties are   encouraged to resolve
                              evidentiary issues through stipulation.


   October 23, 2020           Final proposed jury instructions (for jury trial) or
Case 1:19-cv-24838-JG Document 22-1 Entered on FLSD Docket 02/03/2020 Page 4 of 4



                                     findings of fact and conclusions of law (for
                                     bench trial) must be submitted. (A courtesy copy will be
                                     submitted to chambers at cooke@flsd.uscourts.gov, in Microsoft
                                     Word format). Each party’s trial witness list, with one-
                                     sentence synopsis and time needed for direct and cross
                                     examination; proposed voir dire questions; and deposition
                                     designations.


   October 23, 2020                  Deadline for Daubert and/or Markman hearings.


   October 27, 2020                  Trial Date.




        Dated this _______ day of _______________, 2020




                                                   UNITED STATES DISTRICT JUDGE
     Copies furnished to:
     Counsel all counsel of record
